Holt, J.,
delivered the opinion of the court.
This is a companion case to State Board of Education v. Carwile, et als., and State Board of Education v. N. N. Holt, et als., ante, p. 663, 194 S. E. 855, this day decided. The plaintiff in error, William Dearing Cox, was allowed to intervene and become a party defendant to the petition filed by N. N. Holt, et als., against the State Board of Education, and to a judgment in that case awarding a peremptory writ of mandamus against the State Board of Education commanding and directing that Board to remove and strike from the list of those eligible to appointment or election as division superintendents the name of plaintiff in error and another, a writ of error and supersedeas was awarded him.
For the reasons stated in the opinion above referred to in the case of State Board of Education v. Carwile, et als., the judgment is reversed and the petition dismissed.

Reversed and dismissed.